Exhibit 10.1.4
     
 
L/C SUPPORT AGREEMENT
among
WALTER INVESTMENT MANAGEMENT CORP.,
certain of its Subsidiaries
and
WALTER INDUSTRIES, INC.
     
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
SECTION 1. DEFINED TERMS
    1  
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    2  
 
       
SECTION 2. GUARANTEE
    2  
2.1 Guarantee
    2  
2.2 Right of Contribution
    3  
2.3 No Subrogation
    3  
2.4 Amendments, etc. with respect to the Company Obligations
    4  
2.5 Guarantee Absolute and Unconditional
    4  
2.6 Reinstatement
    5  
2.7 Payments
    5  
 
       
SECTION 3. GRANT OF SECURITY INTEREST
    5  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    5  
4.1 Existence; Power
    5  
4.2 Organizational Power; Authorization
    6  
4.3 Governmental Approvals; No Conflicts
    6  
4.4 Compliance with Laws and Agreements
    6  
4.5 Ownership of Property
    6  
 
       
SECTION 5. COVENANTS
    7  
 
       
SECTION 6. REMEDIAL PROVISIONS
    7  
6.1 Code and Other Remedies
    7  
6.2 Subordination
    8  
6.3 Deficiency
    8  
 
       
SECTION 7. COMPANY OBLIGATIONS
    8  
7.1 Fee
    8  
7.2 Reimbursement Fee
    9  
7.3 Reimbursement
    9  
7.4 Default Payments
    9  
 
       
SECTION 8. MISCELLANEOUS
    9  
8.1 Amendments in Writing
    9  
8.2 Notices
    9  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    9  
8.4 Enforcement Expenses; Indemnification
    10  
8.5 Successors and Assigns
    11  
8.6 Set-Off
    11  
8.7 Counterparts
    11  
8.8 Severability
    11  

i



--------------------------------------------------------------------------------



 



              Page
8.9 Section Headings
    11  
8.10 Integration
    11  
8.11 GOVERNING LAW
    11  
8.12 Submission To Jurisdiction; Waivers
    11  
8.13 Acknowledgements
    12  
8.14 WAIVER OF JURY TRIAL
    12  
8.15 Termination
    12  

SCHEDULES

     
Schedule I
  List of Subsidiaries
Schedule II
  Notice Addresses
Schedule III
  Bonds

ii



--------------------------------------------------------------------------------



 



L/C SUPPORT AGREEMENT
          L/C SUPPORT AGREEMENT, dated as of April 20, 2009 (this “Agreement”),
among Walter Investment Management Corp. (the “Company”), certain of its
Subsidiaries listed on Schedule I (collectively, the “Guarantors” and, together
with the Company, the “Loan Parties”) and Walter Industries, Inc. as Support L/C
Provider (in such capacity, the “Support L/C Provider”).
W I T N E S S E T H:
     WHEREAS, the Support L/C Provider has agreed to have that certain Support
Letter of Credit and the Support Bonds issued and posted on behalf of the
Company;
     WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Loan Party;
     WHEREAS, the Letters of Credit will benefit the Company and enable it to
make valuable transfers to one or more of the other Loan Parties in connection
with the operation of their respective businesses; and
     WHEREAS, the Company and the other Loan Parties are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the issuance of the Letters of Credit;
     NOW, THEREFORE, in consideration of the premises and to induce the Support
L/C Provider to have the Support Letter of Credit and the Support Bonds issued
and posted on behalf of the Company, the Loan Parties agree with the Support L/C
Provider as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Syndicated Credit Agreement and used herein shall have the meanings given to
them in the Syndicated Credit Agreement.
          (b) The following terms shall have the following meanings:
          “Agreement”: as defined in the preamble hereto.
          “Applicable Fee”: LIBOR plus 6.0%.
          “Company”: as defined in the preamble hereto.
          “Collateral”: as defined in Section 3.
          “Company Obligations”: as defined in Section 7.
          “Event of Default”: as defined in Section 6.1.



--------------------------------------------------------------------------------



 



2

          “Funding Office”: the office designated as such by the Support L/C
Provider to the Loan Parties.
          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2),
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Support L/C Provider that are required
to be paid by such Guarantor pursuant to the terms of this Agreement).
          “LIBOR”: the rate per annum equal to three-month LIBOR as published in
the Wall Street Journal for the Business Day previous to the date any payment
owed pursuant to Section 7 is due and payable.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Obligations”: (i) in the case of the Company, the Company
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.
          “Support Bonds”: the bonds listed on Schedule III.
          “Syndicated Credit Agreement”: that certain Revolving Credit
Agreement, dated as of April 20, 2009, among the Company, SunTrust Bank, as
administrative agent and the lenders from time to time parties thereto.
          “Termination Date”: the earlier of April 20, 2011 or the date on which
the Support Letter of Credit is withdrawn
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Support L/C Provider the
prompt and complete payment and performance by the Company when due (whether at
the stated maturity, by acceleration or otherwise) of the Company Obligations.
     (b) Anything herein to the contrary notwithstanding, the maximum liability
of each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).



--------------------------------------------------------------------------------



 



3

     (c) Each Guarantor agrees that the Company Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Support L/C Provider hereunder.
     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Company Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Company may be free from any Company Obligations.
     (e) No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Support L/C
Provider from the Company, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Company Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Company Obligations or any payment received or collected from
such Guarantor in respect of the Company Obligations), remain liable for the
Company Obligations up to the maximum liability of such Guarantor hereunder
until the Company Obligations are paid in full and the Commitments are
terminated.
     2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Support L/C Provider, and each Guarantor shall remain
liable to the Support L/C Provider for the full amount guaranteed by such
Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Support
L/C Provider, no Guarantor shall be entitled to be subrogated to any of the
rights of the Support L/C Provider against the Company or any other Guarantor or
any collateral security or guarantee or right of offset held by the Support L/C
Provider for the payment of the Company Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Company
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Support L/C Provider by the Company on account of
the Company Obligations are paid in full and the Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Company Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Support L/C
Provider, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Support L/C Provider in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Support L/C



--------------------------------------------------------------------------------



 



4

Provider, if required), to be applied against the Company Obligations, whether
matured or unmatured, in such order as the Support L/C Provider may determine.
     2.4 Amendments, etc. with respect to the Company Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Company
Obligations made by the Support L/C Provider may be rescinded by the Support L/C
Provider and any of the Company Obligations continued, and the Company
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Support L/C Provider, and this Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as agreed by the Company and the Support L/C
Provider from time to time, and any collateral security, guarantee or right of
offset at any time held by the Support L/C Provider for the payment of the
Company Obligations may be sold, exchanged, waived, surrendered or released. The
Support L/C Provider shall not have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Company
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Company
Obligations and notice of or proof of reliance by the Support L/C Provider upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Company Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Company and any of the Guarantors, shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Company
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Company Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Support L/C Provider, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any other Person against
the Support L/C Provider, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Company Obligations, or of such Guarantor under
the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Support L/C Provider may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Company, any other Guarantor
or any other Person or against any collateral security or guarantee for the
Company Obligations or any right of offset with respect thereto, and any failure
by the Support



--------------------------------------------------------------------------------



 



5

L/C Provider to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Company, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Support L/C Provider
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
     2.6 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Company Obligations is rescinded or must
otherwise be restored or returned by the Support L/C Provider upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Support L/C Provider without set-off or counterclaim in Dollars
at the Funding Office.
SECTION 3. GRANT OF SECURITY INTEREST
     (a) At any time after the occurrence of a draw under the Support Letter of
Credit, the Company automatically shall assign and transfer to the Support L/C
Provider, and grant to the Support L/C Provider as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations a security
interest in Unencumbered Assets with an unpaid principal balance of not less
than $65,000,000 (the “Collateral”).
     (b) At any time after the occurrence of a draw under the Support Letter of
Credit, the Company irrevocably authorizes the Support L/C Provider at any time
and from time to time to file in any relevant jurisdiction any financing
statements to perfect the Support L/C Provider’s interest or rights hereunder in
the Collateral or any part thereof and amendments thereto that (i) describe the
Collateral as the Support L/C Provider may reasonably determine and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment.
The Company agrees to provide such information to the Company promptly upon
request.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     4.1 Existence; Power. Each Loan Party (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.



--------------------------------------------------------------------------------



 



6

     4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of this Agreement is within such party’s
organizational powers and has been duly authorized by all necessary
organizational and if required, shareholder, partner or member, action. This
Agreement has been duly executed and delivered by each party thereto, and
constitutes valid and binding obligations of such party, enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
     4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of this Agreement (a) do not require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to such party or
any judgment, order or ruling of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding on such party or any of its assets or give rise to a right
thereunder to require any payment to be made by such party and (d) will not
result in the creation or imposition of any Lien on any asset of such party.
     4.4 Compliance with Laws and Agreements. Each Loan Party is in compliance
with (a) all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all indentures, agreements or other instruments
binding upon it or its properties, except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
     4.5 Ownership of Property.
          (a) Each of the Company and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties material to the
operation of the mortgage finance business operated by Walter Mortgage Company
and its Subsidiaries prior to the Merger (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are material to the business or operations of the Company and its Subsidiaries
are valid and subsisting and are in full force.
          (b) Each of the Company and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property related to its business, and
the use thereof by the Company and its Subsidiaries does not infringe in any
material respect on the rights of any other Person, except where a failure to
own, license or use such intellectual property or such infringement could not
reasonably be expected to have a Material Adverse Effect.
          (c) The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Company, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the



--------------------------------------------------------------------------------



 



7

Company or any applicable Subsidiary operates, except that all REO properties
may be insured with an Affiliate of the Company.
          (d) This Agreement will be effective to create in favor of the Support
L/C Provider a legal, valid and enforceable security interest in the Collateral
and proceeds thereof. When financing statements in appropriate filings are filed
in the State Department of Assessment and Taxation of the State of Maryland,
this Agreement shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Company in such Collateral and the
proceeds thereof, as security for the Company Obligations, in each case prior
and superior in right to any other Person.
SECTION 5. COVENANTS
     5.1 Syndicated Credit Facility Covenants. The covenants set forth in
Sections 5.1 through 5.6, Section 5.8, Section 6 and Sections 7.1 though 7.9 of
the Syndicated Credit Agreement shall be deemed to be a part of this Agreement
as if set forth herein, provided, that at any time after the occurrence of a
draw under the Support Letter of Credit, clause (v) of Section 7.5 shall be
deemed to be deleted for purposes of this Section 5.1.
     5.2 Additional Covenants. Notwithstanding anything herein to the contrary,
at any time after the occurrence of draw under the Support Letter of Credit, the
Company will:
     (a) repay in full all Obligations (as defined in the Syndicated Credit
Facility) outstanding under the Syndicated Credit Facility within 3 Business
Days after such draw;
     (b) apply 100% of net cash proceeds of any sale of Unencumbered Assets or
issuance, as the case may be, of Indebtedness by the Company or any of its
Subsidiaries towards the prepayment of any Obligations outstanding under this
Agreement, such prepayment to be effected on the date of receipt of the net cash
proceeds.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Code and Other Remedies. At any time the Company or the other Loan
Parties shall fail to meet their Obligations or comply with the covenants set
forth in Section 5 above (each such event, an “Event of Default”), the Support
L/C Provider, may exercise, in addition to all other rights and remedies granted
to them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Support L/C Provider, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Company or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Support



--------------------------------------------------------------------------------



 



8

L/C Provider or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Support L/C Provider
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released. Each Loan
Party further agrees, at the Support L/C Provider’s request, to assemble the
Collateral and make it available to the Support L/C Provider at places which the
Support L/C Provider shall reasonably select, whether at such Loan Party’s
premises or elsewhere. The Support L/C Provider shall apply the net proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Support L/C Provider hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the Support
L/C Provider may elect, and only after such application and after the payment by
the Support L/C Provider of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Support L/C Provider account for the surplus, if any, to any Loan Party. To the
extent permitted by applicable law, each Loan Party waives all claims, damages
and demands it may acquire against the Support L/C Provider arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
     6.2 Subordination. Each Loan Party hereby agrees that, upon the occurrence
and during the continuance of an Event of Default, unless otherwise agreed by
the Support L/C Provider, all Indebtedness owing by it to any Subsidiary of the
Company shall be fully subordinated to the indefeasible payment in full in cash
of such Loan Party’s Obligations.
     6.3 Deficiency. Each Loan Party shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Support L/C Provider to collect such deficiency.
SECTION 7. COMPANY OBLIGATIONS
     7.1 Fee. The Company agrees to pay to the Support L/C Provider a fee (the
“Support Letter of Credit Fee”) equal to the cost incurred by the Support L/C
Provider in providing the Support Letter of Credit. For the avoidance of doubt,
such cost shall include, among other things, any fronting fee paid by the
Support L/C Provider to the financial institution or entity issuing the Support
Letter of Credit, as well as any customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges relating to letters
of credit issued by such financial institution or entity. Such fee shall be
computed on a quarterly basis in arrears. The Support Letter of Credit Fee shall
accrue through the last day of each fiscal quarter of the Company and shall be
due and payable on the fifteenth (or the next Business Day after the fifteenth
if the fifteenth is not a Business Day) of each January, April, July and
October, commencing with the first such date to occur after the issuance of the
Support Letter of Credit.



--------------------------------------------------------------------------------



 



9

     7.2 Reimbursement Fee. At any time after the occurrence of a draw under the
Support Letter of Credit, the amount drawn under the Support Letter of Credit
shall be deemed to constitute a loan (an “L/C Loan”) made by the Support L/C
Provider to the Company. In addition to the Support Letter of Credit Fee, the
Company agrees to pay to the Support L/C Provider a fee (the “Reimbursement
Fee”) in the amount of the Applicable Fee times the aggregate amount of the L/C
Loan. The Reimbursement Fee shall accrue through the last day of each fiscal
quarter of the Company and shall be due and payable on the first Business Day of
each January, April, July and October, commencing with the first such date to
occur after the occurrence of a draw under the Support Letter of Credit. All L/C
Loans shall be due and payable on the Termination Date.
     7.3 Support Bond Reimbursement . At any time after the occurrence of a draw
under a Support Bond, the Support L/C Provider may, upon 5 Business Days’
written request, demand that the Company make a payment to the Support L/C
Provider in an amount not in excess of cost of such draw to the Support L/C
Provider.
     7.4 Default Payments. Notwithstanding Sections 7.1 through 7.3 above, if an
Event of Default has occurred and is continuing, at the option of the L/C
Support Provider, the Company shall pay interest with respect to the Borrower
Obligations at the rate per annum equal to 200 basis points above the Applicable
Fee.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Company
and the Support L/C Provider and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
     8.2 Notices. (a) All notices, requests and demands to or upon any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy to such party’s address set forth on Schedule II.
          (b) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies. No failure or
delay by the Support L/C Provider in exercising any right or power hereunder,
and no course of dealing between the Loan Parties and the Support L/C Provider,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise



--------------------------------------------------------------------------------



 



10

thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Support L/C Provider hereunder are cumulative and are
not exclusive of any rights or remedies provided by law. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 8.1, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.
     8.4 Enforcement Expenses; Indemnification. (a) The Company agrees to pay or
reimburse the Support L/C Provider for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to the Support L/C Provider. Each Guarantor
agrees to pay or reimburse the Support L/C Provider for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement, including, without limitation, the fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to the
Support L/C Provider.
     (b) Each Loan Party agrees to pay, and to save the Support L/C Provider
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
     (c) Each Loan Party shall indemnify the Support L/C Provider and each
Related Party (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Company or its Subsidiaries
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the other transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.



--------------------------------------------------------------------------------



 



11

     (d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under this Agreement.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Loan Party and shall inure to the benefit of the
Support L/C Provider and their successors and assigns; provided that no Loan
Party may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Support L/C Provider.
     8.6 Set-Off. In addition to any rights and remedies of the Support L/C
Provider provided by law, each Support L/C Provider shall have the right,
without notice to any Loan Party, any such notice being expressly waived by each
Loan Party to the extent permitted by applicable law, upon any Obligations
becoming due and payable by any Loan Party (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Support L/C
Provider, any affiliate thereof or any of their respective branches or agencies
to or for the credit or the account of such Loan Party.
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement represents the agreement of the Loan
Parties and the Support L/C Provider with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Support L/C Provider relative to subject matter hereof and
thereof not expressly set forth or referred to herein.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to



--------------------------------------------------------------------------------



 



12

the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address referred to in Section 8.2 or at such other address of which the Support
L/C Provider shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Loan Party hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) the Support L/C Provider has no fiduciary relationship with or duty to
any Loan Party arising out of or in connection with this Agreement, and the
relationship between the Loan Parties, on the one hand, and the Support L/C
Provider, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Support L/C Provider or among the
Loan Parties and the Support L/C Provider.
     8.14 WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     8.15 Termination. This Agreement shall terminate on the Termination Date.



--------------------------------------------------------------------------------



 



13

     IN WITNESS WHEREOF, each of the undersigned has caused this L/C Support
Agreement to be duly executed and delivered as of the date first above written.

                  WALTER INVESTMENT MANAGEMENT CORP.    
 
           
 
  By:   /s/ Charles Cauthen
 
   
 
      Name: Charles Cauthen    
 
      Title: President and Chief Operating Officer    
 
                BEST INSURORS, INC.         HANOVER CAPITAL PARTNERS 2, LTD.    
    HANOVER CAPITAL SECURITIES, INC.         WALTER MORTGAGE COMPANY, LLC    
 
           
 
  By:   /s/ Stuart Boyd
 
Name: Stuart Boyd    
 
      Title: Secretary    
 
                WALTER INDUSTRIES, INC.    
 
           
 
  By:   /s/ Miles C. Dearden, III
 
Name: Miles C. Dearden, III    
 
      Title: Senior Vice President    

